Citation Nr: 0127026	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  95-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating evaluation for 
the veteran's service-connected Hodgkin's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision, which granted the 
veteran's claim of entitlement to service connection for 
Hodgkin's disease and assigned a zero percent 
(noncompensable) evaluation for such.  Currently, the veteran 
has appealed to the Board for an initial compensable rating.

In July 1997, the veteran testified at a personal hearing 
before a Member of the Board.  At that time, he raised the 
issue of entitlement to an increased evaluation for his 
service-connected residuals of a splenectomy.  This matter is 
again referred to the RO for appropriate consideration.

Finally, this case was previously before the Board in January 
1998, at which time it was remanded for further development.  
Such development having been completed, the case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's Hodgkin's disease is currently in remission; 
there is no clinical evidence of occasional low-grade fever, 
mild or chronic anemia, fatigability, pruritus, or general 
muscular weakness with loss of weight, secondary pressure 
symptoms, or other evidence of severe impairment of health.





CONCLUSION OF LAW

The criteria for an initial compensable rating evaluation for 
the veteran's service-connected Hodgkin's disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.117, Diagnostic Code 
7709 (1995 & 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A Hospital Summary Report, dated November 17, 1975, through 
December 3, 1975, indicates the veteran was hospitalized at 
the Durham, North Carolina VA hospital (VAMC) for treatment 
of Hodgkin's disease.  With regards to the veteran's medical 
history, it was noted that the veteran had previously been 
hospitalized in December 1974 for a biopsy of his lymph node.  
The biopsy diagnosis was Hodgkin's disease, mixed 
cellularity.  Between February 1975 and March 1975, he 
received radiation therapy (4692 rads to the supraclavicular 
areas and neck bilaterally, and 4175 rads to the axilla and 
mediastinum).  Subsequent to the receipt of his radiation, 
the impression was Hodgkin's disease, with no evidence of 
disease present.  In July1975 the veteran returned for 
reexamination.  The impression at that time was no evidence 
of Hodgkin's disease.  

Prior to the veteran's hospitalization in November 1975, he 
had been experiencing "flu-like" symptoms.  He was treated 
with Penicillin and an unknown medication; however, when his 
fever rose to 105 degrees, he was then hospitalized.  During 
his hospitalization, the veteran was worked up without 
success in determining the etiology of his fever.  Physical 
examination revealed that the veteran's lungs were clear to 
percussion and ausculta Hodgkin's disease.  At discharge, the 
veteran was advised to take Tylenol for his fever.

In mid-December 1975, the veteran was admitted into the 
hospital for a second time.  This admission was prompted by 
pharyngitis.  It was noted that the condition responded to a 
treatment course of Mycostatin.

A Hospital Summary Report, dated August 5, 1976, through 
September 13, 1976, reflects that the veteran was 
hospitalized for a right posterior lateral thoracotomy.  The 
veteran had an uncomplicated postoperative course.  He was 
given a course of chemotherapy, and he was discharged to be 
followed for his anticoagulation by his local physician.

A Hospital Summary Report, dated October 1978 through 
November 1978, reflects that the veteran was hospitalized for 
the surgical removal of abscessed teeth and a re-evaluation 
of his Hodgkin's disease.  In regards to his medical history, 
it was noted that his medical records up to this point, 
indicated that there continued to be no clinical evidence of 
Hodgkin's disease.  It was noted that the veteran 'continued 
to be without evidence of active Hodgkin's disease.'

In August 1993, the veteran submitted a claim for entitlement 
to service connection for Hodgkin's disease due to exposure 
to Agent Orange.

In December 1993, the RO received outpatient treatment 
records from the Durham VAMC.  While the referenced reports 
reflect the veteran received treatment in March 1993 through 
November 1993, the records contained no pertinent medical 
evidence with respect to the veteran's claim for an increased 
compensable rating for his service-connected Hodgkin's 
disease.

In November 1994, the veteran underwent a VA examination.  At 
his examination the veteran complained that he got tired very 
easily.  Physical examination findings indicated that the 
veteran weighed 183 pounds.  He was described as well 
developed and well nourished.  His skin was described as 
normal.  The veteran's diagnoses were Hodgkin's disease, 
status post splenectomy in 1976, status post cholecystectomy 
in 1993, history of pulmonary emboli x 2, history of elevated 
blood glucose, and history of thrombophlebitis of the left 
leg.

In November 1994, the RO also received additional treatment 
reports dated from January 1993 through January 1994.  A 
hospital summary, dated January 4, 1994 through January 11, 
1994, indicates the veteran was hospitalized for a small 
bowel obstruction.

In a May 1995 rating decision the RO granted the veteran 
service connection for lymphogranulomatosis (Hodgkin's 
disease) and a noncompensable evaluation was assigned, 
effective August 23, 1993.  In the same decision, service 
connection was also granted for a splenectomy and the 
residuals of a cervical node, to include a scar on the left 
side of the veteran's neck.  The veteran was assigned a 30 
percent rating evaluation for his service-connected 
splenectomy, and the residuals of his cervical node were 
rated as noncompensable.  

In July 1995, the veteran submitted a notice of disagreement 
indicating his belief that his service-connected Hodgkin's 
disease warranted a higher compensable rating evaluation.

In August 1995, the RO received additional outpatient 
treatment reports from the Durham VAMC.  While the referenced 
reports evidenced treatment during the time period of 
November 1994 through May 1995, the records did not contain 
pertinent medical evidence regarding the veteran's claim for 
an increased rating of his service-connected Hodgkin's 
disease.

In February 1998, the RO received additional outpatient 
reports evidencing treatment from March 1997 through January 
1998.  A hospitalization report, dated March 5 through March 
15, 1997, indicates the veteran presented to an outside 
hospital complaining of fevers, chills, nausea, malaise, and 
diarrhea.  The veteran was seen at an outside hospital where 
he was febrile with a temperature of 102.  The veteran was 
placed on the medication Rocephin and transferred to the 
Durham VAMC for further treatment.  Upon arrival at the 
Durham VAMC, the veteran stated that he had been experiencing 
fever and chills for approximately three to four days.  He 
did not have night sweats or weight loss.  He did have a dry 
cough, shortness of breath, but no hemoptysis.  The veteran 
indicated that he had occasional light headedness and right 
pleuritic chest pain.  He had no swelling or discoloration in 
his lower extremities.

Upon physical examination of the veteran at the Durham VAMC, 
it was noted that the veteran was in mild respiratory 
distress.  He had a temperature of 99.4 degrees.  It was 
noted that he had no lymphadenopathy.  He had a regular heart 
rate with no murmurs, rubs, or gallups.  No edema was noted 
on his extremities.  All of the veteran's blood cultures 
remained negative during the veteran's hospital stay.  During 
the course of the veteran's hospitalization, he defervesced 
and had improvement of his clinic symptoms with decreased 
shortness of breath, improved oxygenation and decreased cough 
during hospitalization.  The veteran was given a pneumovax, 
as discussion with his primary oncologist revealed that he 
had not had a pneumovax shot for approximately twelve years.  
It was noted that given the veteran's history of having had a 
splenectomy, the veteran was at risk for pneumonia secondary 
to encapsulated organisms such as Klebsiella, Streptococcus 
and Hemophilus.  Finally, the veteran was discharged in 
stable condition.

In February 1998, the veteran submitted a claim for 
entitlement to service connection for diabetes, vericose 
veins, blood clots and two bulging discs as secondary to his 
service-connected Hodgkin's disease.

In February 2000, the veteran underwent a VA examination.  
The examiner advised that prior to the examination of the 
veteran, his claims folder was reviewed.  In addition, the 
claims folder was utilized simultaneous to examination of the 
veteran.

At the time of examination, the veteran had several 
complaints.  The veteran had easy fatigue.  He had recurrent 
chest pain, and he tired easily.  He had varicose veins in 
his left leg.  He had back pain, diabetes, and symptoms of 
intestinal blockage.  The veteran believed that the 
development of diabetes, blood clots, varicose veins, lumbar 
disc disease and some intestinal blockage were secondary 
effects of having had Hodgkin's disease.  It was noted that 
the veteran was unable to work for the past year due to his 
multiple symptoms.  He could not bend and stoop or be free 
with his breathing or his back.  He did not have the vascular 
status to do extensive detailing or other work which he was 
capable of doing in the past.  

Upon physical examination of the veteran, it was noted that 
he was reasonably comfortable throughout his examination with 
an occasional cough.  His skin had the appropriate color.  
There was some mottling stasis dermatitis of his left leg in 
association with varicose veins.  In regards to the veteran's 
hemic system, it was noted that the veteran had developed 
recurrent pulmonary emboli to the right thumb in 1992.  The 
veteran has noticed no adenopathy since that time.  No 
adenopathy was found on examination.  With regards to the 
veteran's chest, it was noted that the veteran had slight 
dorsal kyphosis with slight hyperresonance on percussion of 
the lung.  His breath sounds were heard throughout without 
rales or rhonci.  Breathing was otherwise quiet.  In regards 
to cardiovascular findings, it was noted that the veteran had 
stated that he has had a heart attack.  He tired easily, and 
has had occasional short-lived chest pain, angina.  His heart 
tones were quiet.  His heart rhythm was regular, 68 beats per 
minute.  The veteran had no peripheral edema however, he did 
have extensive varicosities involving the left lower 
extremity below the knee, superficial distribution with 
mottled stasis dermatitis below to the ankle on elevation.  
The veteran's abdomen was described as obese.  It was noted 
that the veteran had diabetes, which had developed in the 
last four to five years.  Finally, the veteran was sent for 
an electrocardiogram, which was abnormal, showing evidence of 
a past myocardial infarction and laboratory study status 
diabetes, liver and blood count.

Based on examination of the veteran his diagnoses included 
the following:  (1) Hodgkin's disease, treated without known 
recurrence, (2) splenectomy for Hodgkin's treatment with 
residual asymptomatic scar, (3) sinusitis with allergic 
rhinitis under treatment, (4) lumbar vertebral degenerative 
disc disease with symptomatic radiculopathy, (5) history of 
pulmonary embolism relieved and healed, (6) varicosities left 
superficial saphenous, symptomatic with aching and stasis 
dermatitis, (7) status post ventral hernia, healed with 
residual scars, (8) cholecystectomy healed for cholecystitis, 
(9) history of small bowel obstruction, partial, relieved, 
(10) diabetes mellitus, type 2, (11) atherosclerotic coronary 
artery disease with history of myocardial infarction and 
angina pectoris, estimated metabolic equivalents (METS) 7, 
under treatment.

At the conclusion of the veteran's examination report, the 
examiner commented that he did not believe the veteran had 
symptomatic residuals of Hodgkin's disease or symptomatic 
residuals of splenectomy.  He noted that the veteran's scars 
were multiple secondary to treatment and subsequent unrelated 
events.  Of themselves, the scars were not a functional 
problem.  In regards to the veteran's diabetes mellitus, the 
examiner opined that he did not believe that the condition 
should be developing later in life secondary to Hodgkin's 
disease and/or treatment for it.  He noted that veteran had 
not shown other deterioration from the liver.  In addition, 
he had a family history of diabetes (mother).  According to 
the examiner, there was no reason to blame Hodgkin's disease 
for this latter development.  He further indicated that 
diabetes mellitus of itself may have been one of the factors, 
which made the veteran more prone to atherosclerosis and the 
development of heart disease, but the heart disease could not 
be blamed on the Hodgkin's disease.  In regards to the 
veteran's blood clots, the examiner indicated that they were 
most likely from lower extremity to lung with pulmonary 
embolus.  Again, the examiner advised that he did not believe 
that they could be blamed on Hodgkin's disease, nor would the 
varicosities or ventral hernias be secondary to Hodgkin's 
disease.  Lastly, he advised that the precise reason why the 
veteran developed partial bowel obstruction, which had 
symptomatic relief without surgical intervention was not 
clear.

In summary, the examiner concluded that he did not believe 
the veteran's specific history of blood clots, varicose 
veins, spinal disc condition, and small bowel obstruction and 
treatment were due to Hodgkin's disease.  Additionally, the 
examiner did not believe treatment for any of the above 
conditions had been compromised due to the veteran's prior 
surgery related to his Hodgkin's disease.

In a July 2001 rating decision the veteran was granted 
service connection for (1) diabetes mellitus type II due to 
exposure to Agent Orange, (2) atherosclerotic coronary artery 
disease with history of myocardial infarction as secondary to 
the service-connected disability of diabetes mellitus type 
II, (3) residual scar, thoracotomy as secondary to the 
service-connected disability Hodgkin's disease, and (4) 
residual scars, splenectomy and staging laparotomy with 
repair of incisional hernias secondary to the service-
connected disability of Hodgkin's disease.

In July 2001, the RO also received copies of the veteran's 
outpatient reports from the Durham VAMC evidencing his most 
recent treatment for various conditions.  At the same time, 
the veteran's Social Security Records were also received.

Veterans Claims Assistance Act

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 2000) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  The new law applies to claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of law's enactment and not yet finally 
adjudicated as of that date.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
new law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim; they include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim; and they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended); 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.159(b)-(c)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  In his July 1995 notice of disagreement, the veteran 
referenced VA and private medical evidence pertaining to his 
Hodgkin's disease-related treatment.  In February 1998, the 
veteran was given written notice of the information and 
medical evidence necessary to substantiate his claim for an 
initial compensable rating evaluation for his service-
connected Hodgkin's disease.  Thereafter, in a February 2001 
VA letter, the veteran received a more detailed account of 
the recent enactment of the VCAA and the particular types of 
information and medical or lay evidence necessary to 
substantiate his claim.  Finally, the rating decisions, 
statements of the case, and supplemental statements of the 
case, which have been rendered during the pendency of this 
appeal, addressed the law and put the veteran on notice 
regarding the evidentiary shortcomings of his claim.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The RO consistently requested VA outpatient and 
private treatment records, which were identified by the 
veteran.  Once received, the referenced VA and private 
medical records and reports were then associated with the 
claims folder, and they appear to be intact.  For purposes of 
evaluating his service-connected Hodgkin's disease, the RO 
also provided the veteran with a VA examination in November 
1994 and February 2000.  A copy of each examination report 
has been associated with the veteran's claims folder.  The 
veteran has not alleged that there are any additional medical 
records related to his claim that VA has not already 
obtained, and indeed the Board is unable to identify any such 
evidence.  Thus, adjudication of this appeal without remand 
to the RO for additional consideration under the new law 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claim of entitlement to an initial compensable rating 
evaluation for the veteran's service-connected Hodgkin's 
disease is ready for appellate review.

Legal Analysis

The veteran contends that an initial compensable rating is 
warranted for his service-connected Hodgkin's disease.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In the present case, the veteran initiated his claim in 
August 1993, prior to when the rating schedule for 
determining the disability evaluations for hemic and 
lymphatic systems were changed, effective October 23, 1995.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v Derwinski 1 Vet. App. 308 (1991).

In addition, as the veteran has appealed from an initial 
award, consideration will be given as to whether an initial 
compensable rating for his service-connected Hodgkin's 
disease was warranted for any period of time during the 
pendency of his claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the applicable rating criteria in effect prior to 
October 23, 1995, a 100 percent rating is assigned for acute 
(malignant) or chronic types of Hodgkin's disease with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  A 60 percent rating is warranted if there 
is evidence of general muscular weakness with loss of weight 
and chronic anemia, or secondary pressure symptoms such as 
marked dyspnea, edema with pains and weakness of extremity, 
or other evidence of severe impairment of general health.  A 
minimum 30 percent evaluation is assigned where there is 
evidence of occasional low-grade fever, mild anemia, 
fatigability or pruritus.  Note to Diagnostic Code 7709 
provides that a 100 percent rating will be continued for one 
year following cessation of surgical, x-ray, antineoplastic, 
chemotherapy, or other therapeutic procedure.  If there has 
been no local recurrence or invasion of other organs, the 
disease is to be rated based on residuals.  38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1995).

Effective October 23, 1995, a 100 percent rating evaluation 
is assigned with active disease or during a treatment phase.  
Note to Diagnostic Code 7709 provides that a 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) 
(Revisions of Decisions).  If there has been no local 
recurrence or metastasis, rating is based on residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7709 (2001).

Based on a close review of the pertinent medical evidence in 
this case, the Board determines that under both the old and 
revised rating criteria, the veteran's service-connected 
Hodgkin's disease does not warrant a compensable rating 
evaluation at any time since the assignment of his initial 
rating.  More specifically, the veteran is not entitled to a 
100 percent rating evaluation under either the old or new 
criteria as his November 1975 Hospital Summary reflects that 
his Hodgkin's disease appears to have gone into remission as 
far back as March 1975.  Upon completion of the veteran's 
radiation therapy in February and March 1975, the impression 
was Hodgkin's disease, with no evidence of disease present.

Subsequent medical records and examinations of the veteran 
indicate that he has not experienced a reoccurrence of 
Hodgkin's disease.  Shortly after having received radiation 
therapy in February and March 1975, the veteran returned for 
reexamination in July 1975.  The impression at that time was 
no evidence of Hodgkin's disease.  A Hospital Summary Report 
dated in 1978, reflects that the veteran's Hodgkin's disease 
was reevaluated; it was noted the veteran 'continued to be 
without evidence of active Hodgkin's disease.'  A more recent 
VA examination in February 2000, diagnosed the veteran with 
Hodgkin's disease, treated without known recurrence.  More 
importantly, at the conclusion of the veteran's February 2000 
examination report, the examiner commented that he did not 
believe the veteran had symptomatic residuals of Hodgkin's 
disease or symptomatic residuals of a splenectomy.

Based on all of the above findings, the veteran has failed to 
meet the criteria for a compensable rating evaluation under 
both the old and revised rating criteria, as his Hodgkin's 
disease is not presently active and his most recent VA 
examination indicates he has no symptomatic residuals of the 
disease.  Accordingly, his current zero percent 
(noncompensable) rating evaluation is appropriate.  With 
regards to the residuals which the veteran has been noted to 
have, the Board notes that such residuals have been addressed 
and separately rated in accordance with the governing law, 
and the veteran is receiving compensation for such 
disabilities.

Because the Board has determined that an overall initial zero 
percent (noncompensable) rating is warranted under the 
applicable schedular criteria, the Board subsequently finds 
that an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is also not warranted.  Specifically, there is 
no evidence in this case that the veteran's service-connected 
Hodgkin's disease, in and of itself, presents and exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  The record does not reflect frequent 
periods of hospitalization due the service-connected 
disability.  The record also does not show that the veteran 
ever experienced any marked interference with employment 
directly due to his service-connected Hodgkin's disease.  
Based on the veteran's testimony in conjunction with the 
medical findings currently of record which indicate the 
veteran's Hodgkin's disease is not active, the Board finds 
that the aforementioned assignment of a noncompensable 
schedular rating under 38 C.F.R. § 4.117, Diagnostic Code 
7709 has already adequately addressed as far as can 
practically be determined the average impairment of earning 
and functioning capacity due to the veteran's service-
connected Hodgkin's disease.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the zero percent 
(noncompensable) rating reflects the highest degree of 
impairment shown since the date of the grant of service 
connection.  As such, the rating should be effective since 
that time.  Therefore, there is no basis for staged rating 
the present case. 


ORDER

Entitlement to an initial compensable rating evaluation for 
the veteran's service-connected Hodgkin's disease is denied.



		
	
	Member, Board of Veterans' Appeals



 

